Mb. Justice Linscott delivered the opinion of the court: This claim was filed pro se December 7, 1934. Claimant states he was employed by the State as Superintendent of Quarries at the Southern Illinois Penitentiary, and that his employment required him to be subject to call at any hour of the 24 hours of the day. It appears that on June 6, 1933 he suffered a fracture of the right fibula two inches above the ankle; that at that time the Southern Illinois Penitentiary did not have an X-ray machine. The Institution doctor was called to reduce the fracture, and he recommended an X-ray be taken. Claimant was conveyed to the office of Dr. B. E. G-ilster at Chester, where an X-ray was taken. An effort was made to reimburse the doctor. The facts are undisputed. We, therefore, make an award in the sum of $10.00 in favor of claimant.